 
Exhibit 10.1


INDEPENDENT CONSULTING AGREEMENT
 
This Independent Consulting Agreement (“Agreement”), effective as of the 15th
day of March, 2009 (“Effective Date”) is entered into by and between Enable
Holdings, Inc., a Delaware corporation (herein referred to as the “Company”),
and Salzwedel Financial Communications, Inc., an Oregon corporation (herein
referred to as the “Consultant”).
 
RECITALS:
 
WHEREAS, the Company is a publicly-held corporation with its common stock traded
on the OTCBB;
 
WHEREAS, Company desires to engage the services of Consultant to represent the
Company in investors' communications and public relations with existing
shareholders, brokers, dealers and other investment professionals as to the
Company's current and proposed activities, and to consult with management
concerning such Company activities;
 
NOW THEREFORE, in consideration of the promises and the mutual covenants and
agreements hereinafter set forth, the parties hereto covenant and agree as
follows:
 
1.           Term of Consultancy.  Company hereby agrees to retain the
Consultant to act in a consulting capacity to the Company, and the Consultant
hereby agrees to provide services to the Company commencing immediately and
ending on March 15, 2010 unless otherwise terminated earlier as provided herein.
 
2.           Duties of Consultant.  The Consultant agrees that it will generally
provide the following specified consulting services through its officers and
employees during the term specified in Section 1, above.
 
(a)           Consult with and assist the Company in developing and implementing
appropriate plans and means for presenting the Company and its business plans,
strategy and personnel to the financial community, establishing an image for the
Company in the financial community, and creating the foundation for subsequent
financial public relations efforts;
 
(b)           Introduce the Company to the financial community, including, but
not limited to, retail brokers, buy side and sell side institutional managers,
portfolio managers, analysts and financial public relations professionals;
 

--------------------------------------------------------------------------------


 
(c)           With the cooperation of the Company, maintain an awareness during
the term of this Agreement of the Company's plans, strategy and personnel, as
they may evolve during such period, and consult and assist the Company in
communicating appropriate information regarding such plans, strategy and
personnel to the financial community;
 
(d)           Assist and consult the Company with respect to its (i) relations
with stockholders, (ii) relations with brokers, dealers, analysts and other
investment professionals, and (iii) financial public relations generally;
 
(e)           Perform the functions generally assigned to stockholder relations
and public relations departments in major corporations, including responding to
telephone and written inquiries (which may be referred to the Consultant by the
Company); reviewing press releases before they are released by the Company as
well as reports and other communications with or to shareholders, the investment
community and the general public; consulting with respect to the timing, form,
distribution and other matters related to such releases, reports and
communications; and, at the Company’s request and subject to the Company’s
securing its own rights to the use of its names, marks and logos, consulting
with respect to corporate symbols, logos, names, the presentation of such
symbols, logos and names, and other matters relating to corporate image;
 
(f)           Upon and with the Company's direction and written approval,
disseminate information regarding the Company to shareholders, brokers, dealers,
other investment community professionals and the general investing public;
 
(g)           Upon and with the Company's direction, conduct meetings, in person
or by telephone, with brokers, dealers, analysts and other investment
professionals to communicate with them regarding the Company's plans, goals and
activities, and assist the Company in preparing for press conferences and other
forums involving the media, investment professionals and the general investment
public;
 
(h)           At the Company's request, review business plans, strategies,
mission statements budgets, proposed transactions and other plans for the
purpose of advising the Company of the public relations implications thereof;
and
 
(i)           Otherwise perform as the Company's consultant for public relations
and relations with financial professionals.
 

--------------------------------------------------------------------------------


 
3.           Allocation of Time and Energies.  The Consultant hereby promises to
perform and discharge faithfully the responsibilities which may be assigned to
the Consultant from time to time by the officers and duly authorized
representatives of the Company in connection with the conduct of its financial
and public relations and communications activities, so long as such activities
are in compliance with applicable securities laws and regulations. Consultant
and staff shall diligently and thoroughly provide the consulting services
required hereunder. Although no specific hours-per-day requirement will be
required, Consultant and the Company agree that Consultant will perform the
duties set forth herein above in a diligent and professional manner. The parties
acknowledge and agree that a disproportionately large amount of the effort to be
expended and the costs to be incurred by the Consultant and the benefits to be
received by the Company are expected to occur within or shortly after the first
two months of the effectiveness of this Agreement. It is explicitly understood
that neither the price of the Company’s common stock, nor the trading volume of
the Company’s common stock hereunder measure Consultant’s performance of its
duties.  It is also understood that the Company is entering into this Agreement
with Consultant, a corporation and not any individual member or employee
thereof, and, as such, Consultant will not be deemed to have breached this
Agreement if any member, officer or director of the Consultant leaves the firm
or dies or becomes physically unable to perform any meaningful activities during
the term of the Agreement, provided the Consultant otherwise performs its
obligations under this Agreement.
 
4.           Remuneration.
 
4.1           (a)           For undertaking this engagement, for previous
services rendered, and for other good and valuable consideration, the Company
agrees to issue, or have issued, to the Consultant a “Commencement Bonus” of:
 
(i)           Nine Hundred Thousand (900,000) shares of the Company’s Common
Stock (“Common Stock” and such shares, collectively, the “Shares”); and
 
(ii)           a 5-year warrant to purchase three million (3,000,000) shares of
Common Stock at $0.25 per share.
 

 
This Commencement Bonus shall be fully paid and non-assessable and stock
certificates representing the Commencement Bonus shall be issued and delivered
to Consultant as promptly as possible and not later than April 15,
2009  Additionally the Company agrees to pay Consultant the sum of $8000.00 cash
per month due and payable on the 15th of each month of this Agreement.

 
(b)           Consultant agrees that the Company may, in its sole discretion,
cause one or more shareholders of the Company to deliver any of or all of the
Shares to be issued and delivered to Consultant hereunder.
 
4.2           The Company understands and agrees that Consultant has foregone
significant opportunities to accept this engagement and that the Company derives
substantial benefit from the execution of this Agreement and the ability to
announce its relationship with Consultant.  The Commencement Bonus, therefore,
constitutes payment for Consultant’s agreement to consult to the Company and is
a nonrefundable, non-apportionable, and non-ratable retainer and is not a
prepayment for future services.  If the Company decides to terminate this
Agreement prior to March 15, 2010, for any reason whatsoever, it is agreed and
understood that Consultant will not be requested or demanded by the Company to
return any of the Shares paid to it as Commencement Bonus referred to in
paragraph 4.1(a) hereunder.  Further, if and in the event the Company is
acquired during the term of this Agreement, it is agreed and understood
Consultant will not be requested or demanded by the Company to return any of the
Shares paid to it hereunder. Consultant agrees and understands that if during
the term of this Agreement, Consultant performs substantial services for any
direct competitor of the Company, then the Shares issued to Consultant hereunder
will be forfeited.
 

--------------------------------------------------------------------------------


 
4.3           Company warrants that the Shares issued to Consultant under this
Agreement by the Company shall be or have been validly issued, fully paid and
non-assessable and that the Company’s board of directors has or shall have duly
authorized the issuance and any transfer of them to Consultant.
 
4.4           Consultant acknowledges that the Shares to be issued pursuant to
this Agreement have not been registered under the Securities Act of 1933, as
amended (the “Securities Act”) and accordingly are “restricted securities”
within the meaning of Rule 144 of the Act.  As such, the Shares may not be
resold or transferred unless the Company has received an opinion of counsel and
in form reasonably satisfactory to the Company that such resale or transfer is
exempt from the registration requirements of that Securities Act.  Consultant
agrees that during the term of this Agreement, that it will not sell or transfer
any of the Shares issued to it hereunder, except to the Company; nor will it
pledge or assign such Shares as collateral or as security for the performance of
any obligation, or for any other purpose.
 
4.5           In connection with the acquisition of the Shares, Consultant
represents and warrants to Company, to the best of its/his knowledge, as
follows:
 
(a)           Consultant has been afforded the opportunity to ask questions of
and receive answers from duly authorized officers or other representatives of
the Company concerning an investment in the Shares, and any additional
information that the Consultant has requested.
 
(b)           Consultant’s investment in restricted securities is reasonable in
relation to the Consultant’s net worth.  Consultant has had experience in
investments in restricted and publicly traded securities, and Consultant has had
experience in investments in speculative securities and other investments that
involve the risk of loss of investment.  Consultant acknowledges that an
investment in the Shares is speculative and involves the risk of
loss.  Consultant has the requisite knowledge to assess the relative merits and
risks of this investment without the necessity of relying upon other advisors,
and Consultant can afford the risk of loss of his entire investment in the
Shares.  Consultant is an accredited investor, as that term is defined in
Regulation D promulgated under the Securities Act.
 
(c)           Consultant is acquiring the Shares for the Consultant’s own
account for long-term investment and not with a view toward resale or
distribution thereof except in accordance with applicable securities laws.
 

--------------------------------------------------------------------------------


 
5.           Non-Assignability of Services.  Consultant’s services under this
contract are offered to the Company only and may not be assigned by the Company
to any entity with which the Company merges or which acquires the Company or
substantially all of its assets wherein the Company becomes a minority
constituent of the combined Company.  In the event of such merger or
acquisition, all compensation to Consultant herein under the schedules set forth
herein shall remain due and payable, and any compensation received by the
Consultant may be retained in the entirety by Consultant, all without any
reduction or pro-rating and shall be considered and remain fully paid and
non-assessable.  Notwithstanding the non-assignability of Consultant’s services,
the Company shall assure that in the event of any merger, acquisition, or
similar change of form of entity, that its successor entity shall agree to
complete all obligations to Consultant, including the provision and transfer of
all compensation herein, and the preservation of the value thereof consistent
with the rights granted to Consultant by the Company herein.  Consultant shall
not assign its rights or delegate its duties hereunder without the prior written
consent of the Company.
 
6.           Expenses.  Consultant agrees to pay for all its expenses (phone,
labor, etc.), other than extraordinary items (travel and entertainment required
by/or specifically requested by the Company, luncheons or dinners to large
groups of investment professionals, mass faxing to a sizable percentage of the
Company's constituents, investor conference calls, print advertisements in
publications, etc.) approved by the Company prior to its incurring an obligation
for reimbursement. The Company agrees and understands that Consultant will not
be responsible for preparing or mailing due diligence and/or investor packages
on the Company, and that the Company will have some means to prepare and mail
out investor packages at the Company’s expense.
 
7.           Indemnification.  The Company warrants and represents that all oral
communications, written documents or materials furnished to Consultant or the
public by the Company with respect to financial affairs, operations,
profitability and strategic planning of the Company are accurate in all material
respects and Consultant may rely upon the accuracy thereof without independent
investigation. The Company will protect, indemnify and hold harmless Consultant
against any claims or litigation including any damages, liability, cost and
reasonable attorney's fees as incurred with respect thereto resulting from
Consultant's communication or dissemination of any said information, documents
or materials excluding any such claims or litigation resulting from Consultant's
communication or dissemination of information not provided or authorized by the
Company.
 
8.           Representations.  Consultant represents that it is not required to
maintain any licenses and registrations under federal or any state regulations
necessary to perform the services set forth herein. Consultant acknowledges
that, to the best of its knowledge, the performance of the services set forth
under this Agreement will not violate any rule or provision of any regulatory
agency having jurisdiction over Consultant. Consultant acknowledges that, to the
best of its knowledge, Consultant and its officers and directors are not the
subject of any investigation, claim, decree or judgment involving any violation
of the SEC or securities laws. Consultant further acknowledges that it is not a
security Broker Dealer or a registered investment advisor. Company acknowledges
that, to the best of its knowledge, that it has not violated any rule or
provision of any regulatory agency having jurisdiction over the Company. Company
acknowledges that, to the best of its knowledge, Company is not the subject of
any investigation, claim, decree or judgment involving any violation of the SEC
or securities laws.
 

--------------------------------------------------------------------------------


 
9.           Legal Representation.  Each of Company and Consultant represents
that they have consulted with independent legal counsel and/or tax, financial
and business advisors, to the extent that they deemed necessary.
 
10.           Status as Independent Contractor.  Consultant's engagement
pursuant to this Agreement shall be as independent contractor, and not as an
employee, officer or other agent of the Company. Neither party to this Agreement
shall represent or hold itself out to be the employer or employee of the
other.  Consultant further acknowledges the consideration provided hereinabove
is a gross amount of consideration and that the Company will not withhold from
such consideration any amounts as to income taxes, social security payments or
any other payroll taxes. All such income taxes and other such payment shall be
made or provided for by Consultant and the Company shall have no responsibility
or duties regarding such matters. Neither the Company nor the Consultant
possesses the authority to bind each other in any agreements without the express
written consent of the entity to be bound.
 
11.           Attorney's Fee.  If any legal action or any arbitration or other
proceeding is brought for the enforcement or interpretation of this Agreement,
or because of an alleged dispute, breach, default or misrepresentation in
connection with or related to this Agreement, the successful or prevailing party
shall be entitled to recover reasonable attorneys' fees and other costs in
connection with that action or proceeding, in addition to any other relief to
which it or they may be entitled.
 
12.           Waiver.  The waiver by either party of a breach of any provision
of this Agreement by the other party shall not operate or be construed as a
waiver of any subsequent breach by such other party.
 
13.           Notices.  All notices, requests, and other communications
hereunder shall be deemed to be duly given if sent by U.S. mail, postage
prepaid, addressed to the other party at the address as set forth herein below:
 
To the Company:
Enable Holdings, Inc.
Attention:                                Jeffrey D. Hoffman, CEO
8725 W. Higgins Rd. Suite 900
Chicago, IL 60631
Facsimile:                                (773) 272-4053
E-Mail:                                     JeffHoffman@EnableHoldings.com
   
To the Consultant:
Salzwedel Financial Communications, Inc.
Attention:                                Jeffrey L. Salzwedel, President
1800 SW Blankenship Road - Suite 275
West Linn, OR  97068
Facsimile:                                (503) 722-7311
E-Mail:                                     Jeff@SFCinc.com



It is understood that either party may change the address to which notices for
it shall be addressed by providing notice of such change to the other party in
the manner set forth in this paragraph.
 

--------------------------------------------------------------------------------


 
14.           Choice of Law, Jurisdiction and Venue.  This Agreement shall be
governed by, construed and enforced in accordance with the laws of the State of
Oregon. The parties agree that Clackamas County, Oregon will be the venue of any
dispute and will have jurisdiction over all parties.
 
15.           Arbitration.  Any controversy or claim arising out of or relating
to this Agreement, or the alleged breach thereof, or relating to Consultant's
activities or remuneration under this Agreement, shall be settled by binding
arbitration in Clackamas County, Oregon in accordance with the applicable rules
of the American Arbitration Association, Commercial Dispute Resolution
Procedures, and judgment on the award rendered by the arbitrator(s) shall be
binding on the parties and may be entered in any court having jurisdiction.
 
16.           Complete Agreement.  This Agreement contains the entire agreement
of the parties relating to the subject matter hereof. This Agreement and its
terms may not be changed orally but only by an agreement in writing signed by
the party against whom enforcement of any waiver, change, modification,
extension or discharge is sought.
 
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.
 

   
CONSULTANT:
AGREED TO:
       
Salzwedel Financial Communications, Inc.
COMPANY:
         
Enable Holdings, Inc.
 
By:
/s/ Jeffrey L. Salzwedel
     
Jeffrey L. Salzwedel
     
President and its Duly Authorized Agent
By:
/s/ Jeffrey D. Hoffman
     
Jeffrey D. Hoffman
     
Chief Executive Officer
   




--------------------------------------------------------------------------------


 